Citation Nr: 9929935	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  97-11 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a disability manifested 
by supraventricular tachycardia and Wolff-Parkinson-White 
syndrome.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Scott Craven




INTRODUCTION

The veteran had active military service from January 1982 to 
January 1985.  He also had an unverified period of active 
duty for training with the U.S. Air Force Reserves.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a January 1997 decision of the RO.  

The Board notes that, in February 1997, the RO denied the 
veteran's claim of service connection for allergies and ear 
infections.  The veteran subsequently filed a Notice of 
Disagreement and was issued a statement of the case.  
However, because the veteran has not submitted a Substantive 
Appeal pertaining to this issue, the only issue before the 
Board is that as noted on the preceding page.  See 38 C.F.R. 
§ 20.202 (1999).  

In April 1999, the veteran was scheduled for a hearing before 
a Member of the Board.  However, the veteran failed to report 
to the hearing.  



FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  The veteran has presented a claim of service connection 
for supraventricular tachycardia and Wolff-Parkinson-White 
syndrome which is plausible.  




CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
of service connection for a disability manifested by 
supraventricular tachycardia and Wolff-Parkinson-White 
syndrome.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §  3.303 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

A careful review of the service medical records shows that, 
on entrance examination in June 1981, the veteran's heart and 
chest were reported to be clinically normal.  The veteran 
indicated that he had never had shortness of breath, pain or 
pressure in his chest, palpitation, pounding heart or heart 
trouble.  In February 1984, the veteran was reported to 
complain of chest pains, shortness of breath and numbness in 
his left arm.  He was diagnosed with probable musculoskeletal 
chest wall pain.  In June 1984, the veteran's heart and chest 
were reported to be clinically normal.  In August 1984, the 
veteran was reported to have tenderness on the right side of 
his chest.  He was assessed with idiopathic gynecomastia.  

In September 1990, private medical records from the Orlando 
Regional Medical Center reported that the veteran had a three 
year history of known Wolff-Parkinson-White syndrome based on 
previous resting electrocardiograms.  He was reported to have 
recently been bothered with frequent episodes of tachycardia, 
shortness of breath and intermittent chest discomfort.  The 
veteran was diagnosed with Wolff-Parkinson-White syndrome 
with supraventricular tachycardia.  

In October 1990, private medical records from Shands Hospital 
reported that the veteran had undergone surgical ablation of 
his Wolff-Parkinson-White pathway.  He was diagnosed with 
Wolff-Parkinson-White syndrome and tachycardia.  

On VAMC records, reflecting treatment in September 1996, the 
veteran was diagnosed with Wolff-Parkinson-White syndrome.  

In September 1999, Nikita Tregubov, M.D., noted that she had 
carefully reviewed the veteran's claims file and reported 
that the veteran had complained of tingling down his left arm 
while on active duty, although an electrocardiogram had not 
been provided on his discharge examination.  Dr. Tregubov 
reported that, due to the symptoms the veteran had displayed 
on active duty and his later onset of Wolff-Parkinson-White 
syndrome, it was possible that the veteran's current 
condition was related to his early complaints on active duty.  
Dr. Tregubov indicated that a further opinion by a 
cardiologist would be helpful in solidifying this 
relationship.  


II.  Analysis

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred or aggravated 
during active duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1999).  That an injury or disease 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (1999).  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

The threshold question to be answered is whether the veteran 
has presented a well-grounded (i.e., plausible) claim.  If he 
has not, the claim must fail and there is no further duty to 
assist in the development of the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  

In order to show that a claim for service connection is well 
grounded, there must be competent evidence of (1) a 
disability (a medical diagnosis); (2) incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus between the in-service injury or 
disease and the demonstrated disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  Although the claim 
need not be conclusive, it must be accompanied by evidence, 
not just allegations, in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
demonstrated disability to disease or injury in a period of 
military service or to an already service-connected 
disability.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.310 (1999); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Montgomery v. Brown, 4 Vet. App. 
343 (1993).  Disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (1999).  Evidence 
submitted in support of the claim is presumed to be true for 
purposes of determining whether it is well grounded.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

The veteran contends, in essence, that he has 
supraventricular tachycardia and Wolff-Parkinson-White 
syndrome due to disease or injury incurred in or aggravated 
by service.  

The service medical records show that, in February 1984, the 
veteran was reported to complain of chest pains, shortness of 
breath and numbness in his left arm.  He was diagnosed with 
probable musculoskeletal chest wall pain.  

In September 1999, Nikita Tregubov, M.D., reported that she 
had carefully reviewed the veteran's claims file and noted 
that the veteran had complained of tingling down his left arm 
while on active duty.  Dr. Tregubov reported that, due to the 
symptoms the veteran had displayed on active duty and the 
later onset of Wolff-Parkinson-White syndrome, it was 
possible that the veteran's current condition was related to 
his early complaints on active duty.  

The Board finds that, in light of this evidence, the 
veteran's claim is plausible and capable of substantiation 
and, thus, well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1999).  



ORDER

As a well-grounded claim of service connection for a 
disability manifested by supraventricular tachycardia and 
Wolff-Parkinson-White syndrome has been submitted, the appeal 
is allowed to this extent, subject to further action as 
discussed hereinbelow.  



REMAND

Because the claim of service connection for supraventricular 
tachycardia and Wolff-Parkinson-White syndrome is well 
grounded, VA has a duty to assist the veteran in the 
development of facts pertaining to this claim.  38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1999).  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that the duty to assist 
the claimant in obtaining and developing facts and evidence 
to support his claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Board notes that the veteran has been reported to have 
been on active duty for training in the Air Force Reserves 
from January 1985 to December 1990.  However, this period of 
service has not been verified.  Thus, further action by the 
RO is necessary to verify the veteran's periods of service.  

Consequently, to ensure that all evidence potentially 
relevant to the veteran's claim is obtained and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names, addresses, and approximate 
dates of treatment of all health care 
providers, VA and private, who rendered 
the veteran medical attention for 
supraventricular tachycardia and Wolff-
Parkinson-White syndrome since service.  
When the veteran responds and provides 
any necessary authorizations, the RO 
should obtain copies of all treatment 
records from the named health care 
providers that are not currently of 
record.  This should include copies of 
all records referable to treatment 
rendered to the veteran while on a 
reported period of active duty for 
training.  All records obtained should be 
associated with the claims folder.  The 
RO should also undertake to verify the 
claimed periods of active duty for 
training.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and likely etiology of the claimed 
supraventricular tachycardia and Wolff-
Parkinson-White syndrome.  All indicated 
testing should be accomplished, and the 
claims folder should be reviewed by the 
examiner prior to the examination.  Based 
on his/her review of the case, it is 
requested that the examiner express an 
opinion as to the medical probability 
that the veteran is currently suffering 
from supraventricular tachycardia and 
Wolff-Parkinson-White syndrome due to 
disease or injury incurred in or 
aggravated by service.  The examination 
report should reflect review of the 
pertinent material in the claims folder 
and include the factors upon which the 
opinions are based.  

3.  Upon completion of the development 
requested hereinabove, the RO should 
again review the veteran's claim.  All 
indicated development should be 
undertaken.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and be given the opportunity to respond 
thereto.  

Thereafter, the claims folder should be returned to the Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  

The purpose of this remand is to obtain additional 
information concerning the case.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals






